Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 200 Indianapolis, IN 46208 June 20, 2011 EDGAR CORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission Division of Investment Management 450 5th Street, NW, 5-6 Washington, DC 20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: Enclosed for filing please find Post-Effective Amendment No. 187 to the registration statement on Form N-1A for Unified Series Trust (the “Trust”).This amendment is being filed for the sole purpose of designating a new effective date for the Trust’s Post-Effective Amendment No. 177, which was filed with the Securities and Exchange Commission on April 8, 2011. If you have any questions concerning this filing, please contact Dee Anne Sjögren at 314-552-6295. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President
